DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “honeycomb structure” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almasy (3,460,684).
Almasy discloses a flatbed trailer (8) having a total length defined between a front end and an opposing rear end, as shown in Figures 1 and 2.  The trailer (8) has a total width defined between a first side and an opposing second side, as shown in Figures 1 and 2.  A deck is disposed on a top side of the trailer along at least a portion of the length, as shown in Figure 1.  A load placement device (10-12) is connected to the top side of the trailer between the front and rear ends of the trailer, as shown in Figure 1.  The load placement device (10-12) has a bottom plate (10) configured for fastening to the deck, an inner plate (11) connected to the bottom plate (10), and a pair of roll blocks (12) connected to the inner plate (11) such that the inner plate is disposed between the bottom plate (10) and the roll blocks (12), as shown in Figures 1 and 2.  A space is disposed between the roll blocks (12) and configured to receive a load (14) and maintain the load (14) at a distance away from the deck.  While the load (14) is shown in contact with the deck, it is capable of maintaining the load at a distance from the deck if the roll blocks are positioned closer to one another or the roll is slightly larger.  A surface of each roll block is angled with respect to the bottom plate (10) and the inner plate (11) and configured to contact the load (14), as shown in Figure 2.  The inner plate has a surface that is perpendicular to the contact surface of the roll block (12), as shown in Figure 2.  In reference to claim 13, the load placement device (10-12) extends across at least a portion of the total trailer width, as shown in Figure 1.  In reference to claim 14, each roll block is a chock, as shown in Figures 1 and 2.  In reference to claim 15, the space is V-shaped, as shown in Figures 1 and 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (3,493,263) in view of Bullock (10,132,911).
Brown discloses a flatbed trailer (12) with a total length defined between a front end and a rear end located opposite to the front end. as shown in Figure 1.  The trailer (12) has a total width defined between a first side and a second side located opposite to the first side of the trailer, as shown in Figure 2.  A deck (14) is disposed on a top side of the trailer and along at least a portion of the length of the trailer, as shown in Figure 1.  A bulkhead (24) is connected to a top side of the trailer (12) adjacent the front end of the trailer (12), as shown in Figure 1.  
Bullock teaches forming a bulkhead with sides (907) and at least one honeycomb structure (922), as shown in Figure 30A-30C and disclosed on lines 32-35 of column 22.  The sides (907) can have side plates (920), as disclosed on line 64 of column 22 through line 6 of column 23.  The honeycomb structure (922) connects the first side plate to the second side plate.  The honeycomb structure can be made of several different materials, as disclosed on lines 47-53 of column 22.  Each material inherently has crushable and/or collapsible properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form the bulkhead of Brown with a honeycomb structure connected between two side plates, as taught by Bullock, to provide a strong yet lightweight bulkhead that can absorb impact energy if the load shifts toward the driver’s cab.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Almasy (3,460,684) in view of Ferrari (US 2011/0274511).
Almasy does not disclose claimed fasteners.
Ferrari teaches using fasteners (21) to secure a load placement device (13) to a vehicle bed, as shown in Figures 1-4.  The fasteners are received in fastener locations (5) in the top side of the trailer, as shown in Figures 1-4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fasteners engaging the bottom plate and fastener locations in the top side of the trailer of Almasy, as taught by Ferrari, to secure the load placement device to prevent movement of the load to improve safety.  
Allowable Subject Matter
Claims 2-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 9, 2022